EXHIBIT 10.21

March 10, 2010

GeoMet, Inc.

909 Fannin

Suite 1850

Houston, TX 77002

Attention: J. Darby Sere

CONFIDENTIAL

Subject: $20,000,000 Backstop Commitment to Purchase Convertible Preferred Stock
(“Series A Preferred Stock”)

Gentlemen:

We are pleased to inform you that NGP Capital Resources Company (“NGPC”) has
approved a backstop commitment (the “Backstop Commitment”) to purchase up to
$20,000,000 of Preferred Stock of GeoMet, Inc., a Delaware corporation (“GeoMet”
or the “Issuer”) in the event that GeoMet’s proposed rights offering of
Preferred Stock to its current stockholders (the “Rights Offering”) is not fully
subscribed by such stockholders. The Backstop Commitment is more specifically
described in the Summary of Terms and Conditions dated as of March 10, 2010
attached hereto and incorporated herein by this reference (the “Term Sheet”).
The Backstop Commitment is subject to the terms and conditions specified in this
letter, the Term Sheet and the Confidential Payment Letter referred to below,
and is subject to the execution of the final documentation.

Prior to NGPC becoming obligated to purchase any shares of Preferred Stock
pursuant to the Backstop Commitment in the event the Rights Offering is not
fully subscribed by GeoMet’s existing stockholders, the Issuer shall execute, or
cause to be executed, and shall deliver to NGPC, a backstop agreement (the
“Backstop Agreement”) and all agreements and other documents and instruments
deemed appropriate by NGPC to evidence the Backstop Commitment and all terms and
conditions described in this commitment letter. All such agreements,
instruments, and other documents shall be in form and substance satisfactory to
NGPC.

In addition to the conditions to the Backstop Commitment or closing set forth in
the Term Sheet, the Confidential Payment Letter between the Issuer and NGPC
dated March 10, 2010 (the “Confidential Payment Letter”) and final
documentation, the Backstop Commitment is subject to (i) the satisfactory
completion of NGPC’s due diligence with respect to the oil and gas assets owned,
leased and/or to be acquired by GeoMet (collectively, the “Assets”), including
but not limited to a satisfactory review of title documentation pertaining to
the Assets and the underlying data supporting those reports and documents, as
well as a satisfactory business and legal review of the other assets and
liabilities, businesses and operations, proposed organization and legal
structure, and tax, labor, environmental, financial, ERISA, litigation,
significant contracts, including, but not limited to, marketing contracts,
contract operating agreements, oil and gas leases, transportation arrangements
and other matters relating thereto, (ii) no change, occurrence or development
shall have occurred or become known to us since the date hereof that could
reasonably be expected to have a material adverse effect on the business,
condition (financial or otherwise), operations, performance, assets or prospects
of the Issuer or the Assets; (iii) the absence of any material adverse
conditions in the financial, banking, loan syndication or capital markets,
(iv) execution and delivery of an extension of the Issuer’s senior debt facility
on terms that are acceptable to NGPC; and (v) the payment in full of all
payments, expenses and other amounts payable to us under this commitment letter
and the Confidential Payment Letter.

Whether or not the transactions contemplated hereby are consummated, the Issuer
hereby agrees to indemnify and hold harmless NGPC and its affiliates and their
respective directors, officers, employees, agents and attorneys (each, an
“indemnified person”) from and against any and all losses, claims, damages,
liabilities (or actions or other proceedings commenced or threatened in respect
thereof) and expenses, including, without limitation, any loss, claim, damage or
liability alleged by the Issuer or any of its owners or affiliates, that arise



--------------------------------------------------------------------------------

out of, result from or in any way relate to this commitment letter, the
Confidential Payment Letter, or the provision of the Backstop Agreement, and to
reimburse each indemnified person, upon its demand for all reasonable legal or
other expenses (including but not limited to the reasonable fees and expenses of
outside counsel) incurred in connection with investigating, defending or
participating in any such loss, claim, damage, liability or action or other
proceeding (whether or not such indemnified person is a party to any action or
proceeding out of which any such expenses arise), in all cases, whether or not
caused or arising, in whole or in part, out of the comparative, contributory or
sole negligence of any indemnified person, other than any of the foregoing
claimed by any indemnified person to the extent incurred by reason of the gross
negligence or willful misconduct of such person. NGPC shall not be responsible
or liable to the Issuer or any other person for any consequential, indirect,
special or punitive damages which may be alleged. The obligations contained in
this paragraph will survive the closing of the Backstop Agreement or the
expiration of this commitment letter.

Whether or not any of the Backstop Agreement or any similar agreement with the
Issuer is executed, the Issuer shall pay and reimburse NGPC, immediately upon
demand, for all reasonable costs and out-of-pocket expenses (including but not
limited to the reasonable fees and expenses of outside counsel) expended or
incurred by NGPC in connection with the negotiation, preparation, administration
(including waivers and amendments), and enforcement of this commitment letter,
the Confidential Payment Letter, the Backstop Agreement and the purchase
documents contemplated hereby. At NGPC’s option, the Issuer shall pay such fees
directly to the attorneys or other professionals as directed by NGPC, and shall
report such payment(s) to the payees as required by section 6045 of the Internal
Revenue Code of 1986, as amended.

Your acknowledgment and acceptance of this commitment letter and the
Confidential Payment Letter will constitute acceptance of the terms and
conditions set forth herein and therein. The terms of the Confidential Payment
Letter are an integral part of our Backstop Commitment hereunder, and constitute
part of this commitment letter for all purposes. Each of the amounts described
in the Confidential Payment Letter shall be non-refundable when paid, shall be
due and payable in U.S. dollars in Houston, Texas and, in the case of the
amounts payable at Closing, at our discretion, shall be deducted from the
purchase price payable by NGPC for shares of Preferred Stock. Unless you accept
this commitment letter or it is otherwise terminated by NGPC prior to NGPC’s
receipt of your acceptance, this commitment letter will expire on March 31,
2010, at 5:00 p.m. CDT. If you accept this commitment letter, it will remain
effective until the closing of the transactions contemplated hereby, whereupon
it will expire, but in no event will this commitment letter be effective later
than May 12, 2010; unless NGPC agrees otherwise, NGPC shall have no further
obligation under this commitment letter after that date.

You represent and warrant that (i) all information that has been or will
hereafter be made available to us by you or any of your representatives in
connection with the transactions contemplated hereby is and will be complete and
correct in all material respects and does not and will not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made, and (ii) all
financial projections, if any, that have been or will be prepared by you and
made available to us have been or will be prepared in good faith based upon
reasonable assumptions. You agree to supplement such information and projections
from time to time so that the representations and warranties contained in this
paragraph remain correct.

In issuing this commitment letter, we are relying on the accuracy of the
information furnished to us by you or your affiliates or otherwise on your or
their behalf, without independent verification thereof.

The Backstop Commitment is personal to the Issuer, and may not be transferred or
assigned without the prior written consent of NGPC. No third party beneficiaries
are intended in connection with this commitment letter. You may not disclose or
exhibit any portion of this commitment letter to any person or entity (other
than the Issuer’s counsel, employees, agents, and representatives) without prior
written consent of NGPC; no such consent shall create any third-party
beneficiary as to the Backstop Commitment.



--------------------------------------------------------------------------------

The Backstop Commitment may be satisfied by the execution and delivery of the
Backstop Agreement by NGPC or, in the alternative, by one of its affiliates, as
NGPC may determine in its discretion. If such other affiliate or subsidiary
elects to assume the obligations of NGPC hereunder, it shall, upon execution and
delivery of such final loan documentation, be deemed to replace NGPC for
purposes of this commitment letter (and NGPC shall be released thereby) and
shall be entitled to all rights and privileges accorded NGPC herein and therein.

This commitment letter is not meant to be, nor shall it be, construed as an
attempt to define all of the terms and conditions of the Backstop Agreement
described herein. Rather, it is intended only to outline certain basic points of
understanding around which the legal documentation is to be structured. Further
negotiations will not be precluded by the issuance of this commitment letter and
its acceptance by the Issuer.

You hereby irrevocably (i) submit to the nonexclusive jurisdiction of any Texas
state or federal court sitting in Harris County, Texas, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
commitment letter, (ii) agree that all claims in respect of such action or
proceeding may be heard and determined in such Texas state court or in such
federal court, (iii) waive, to the fullest extent you may effectively do so, the
defense of an inconvenient forum to the maintenance of such action or
proceeding, (iv) irrevocably consent to the service of any and all process in
any such action or proceeding by the mailing of copies of such process to you at
your address specified above or in any other manner permitted by law and
(v) agree that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

This commitment letter may not be amended or modified except in writing signed
by both parties hereto. You may not assign or delegate any of your rights or
obligations hereunder without our written consent.

This commitment letter shall be governed by, and construed in accordance with,
the laws of the State of New York. Except as otherwise specifically set forth
herein, this commitment letter sets forth the entire agreement between the
parties with respect to the matters addressed herein and supercedes all prior
communications, written or oral between you and us. This commitment letter may
be executed in any number of counterparts, each of which, when so executed,
shall be deemed to be an original and all of which, when taken together, shall
constitute one and the same commitment letter. Delivery of an executed
counterpart of a signature page to this commitment letter by telecopier shall be
as effective as delivery of a manually executed counterpart of this commitment
letter. Your obligations under the paragraphs relating to payments,
indemnification, costs and expenses, confidentiality and jurisdiction shall
survive the expiration or termination of this commitment letter.

You and we irrevocably waive all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this commitment letter or the transactions
contemplated hereby or the actions of any of us in the negotiation,
administration, performance or enforcement hereof.

THIS WRITTEN AGREEMENT (WHICH INCLUDES THE TERM SHEET) AND THE CONFIDENTIAL
PAYMENT LETTER REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.



--------------------------------------------------------------------------------

Please indicate your acceptance of the provisions hereof by signing the enclosed
copy of this commitment letter and the Confidential Payment Letter and returning
them to Hans Hubbard, NGP Capital Resources Company, 1221 McKinney, Suite 2975,
Houston, Texas 77010 (telecopier: (713-752-0063) at or before 5:00 p.m. CDT on
March 31, 2010, the time at which the Backstop Commitment (if not so accepted
prior thereto) will expire. If you elect to deliver this commitment letter by
telecopier, please arrange for the executed original to follow by next-day
courier.

 

Sincerely, NGP CAPITAL RESOURCES COMPANY By:   /s/ R. Kelly Plato Name:    R.
Kelly Plato Title:   Senior Vice President

 

Accepted and agreed this 29th day of
March 2010.

 

ISSUER:

GeoMet, Inc.

By:   /s/ J. Darby Seré Name:   J. Darby Seré Title:   Chief Executive Officer



--------------------------------------------------------------------------------

Convertible Redeemable Preferred Stock Summary of Indicative Terms

THESE PROPOSED TERMS AND CONDITIONS ARE PROVIDED FOR DISCUSSION PURPOSES ONLY
AND DO NOT CONSTITUTE AN OFFER, AGREEMENT, COMMITMENT TO PURCHASE, OR COMMITMENT
TO SEEK INVESTMENT APPROVAL. THE ACTUAL TERMS AND CONDITIONS UPON WHICH NGP
CAPITAL RESOURCES COMPANY OR ITS AFFILIATE MIGHT OFFER FINANCING TO THE ISSUER
ARE SUBJECT TO SATISFACTORY COMPLETION OF DUE DILIGENCE, MANAGEMENT APPROVAL,
SATISFACTORY REVIEW OF DOCUMENTATION AND SUCH OTHER TERMS AND CONDITIONS AS ARE
DETERMINED BY NGP CAPITAL RESOURCES COMPANY.

 

Issuer:

GeoMet, Inc., a Delaware Corporation (the “Issuer” or the “Company”).

 

Investors:

NGP Capital Resources Company (“NGPC”), and other institutional and/or private
Investors (together with NGPC, the “Investors” and individually an “Investor”).

 

Type of Security:

Shares of Convertible Redeemable Preferred Stock (“Preferred Shares”). Amount of
shares issued will be based on Offering Price and subject to anti-dilution and
other customary protections.

 

Amount and Purpose:

$40,000,000 (“Funding Amount”) to be used to repay a portion of the Company’s
senior secured credit facility.

 

NGPC Backstop Commitment:

NGPC agrees to provide a backstop commitment (“Commitment”) under which NGPC
agrees to purchase up to $20,000,000 of Preferred Shares, subject to the rate of
subscription of the rights offering for which this Commitment is being executed
(the “Rights Offering”).

 

Offering Price:

The offering price will be $10 per Preferred Share (“Offering Price”). Neither
the Investors nor their affiliates have engaged and the Investors agree not to
engage in any short sales of the Issuer’s common stock (“Common Stock”) on or
after November 17, 2009, until such time as the Preferred Shares are converted
into Common Stock or are redeemed as provided below.

 

Conversion Price:

The Conversion Price will be $1.30 per share. The initial Conversion Price will
be subject to adjustment as provided below.

 

Conversion:

The Preferred Shares shall be convertible at any time after the closing date of
the Rights Offering (the “Closing Date”), in whole or in part, at the option of
the Investors. The Preferred Shares shall convert into Common Stock, at the
Conversion Price, based upon 100% of the Accrued Value (the Funding Amount, plus
PIK Preferred Shares at the Offering Price, plus accrued but unpaid Dividends).
The Conversion Price and resulting number of common shares issued upon
conversion of Preferred Shares shall be adjusted to reflect stock splits and
similar events and will be entitled to full anti-dilution adjustments for any
dividends paid on common stock in cash or in common stock, the issuance of
additional equity securities at a price less than the Conversion Price
(including rights and options but excluding any shares, rights or options issued
pursuant to the Company’s 2006 Long Term Incentive Plan or any similar long term
incentive plan subsequently approved by the Company’s stockholders) on a
“weighted



--------------------------------------------------------------------------------

 

average basis”, and the occurrence of material corporate transactions at a per
share valuation less than the Conversion Price.

 

Optional Early Conversion:

The Issuer shall have the right, at any time after five years from the Closing
Date but no sooner than 90 days after a previous Forced Conversion Notice to
convert into Common Stock at the Conversion Price the number of Preferred Shares
to be converted as specified in the Forced Conversion Notice and subject to the
limitations as set forth herein; provided that in order for the Issuer to
exercise such option on the Forced Conversion Notice Date, (i) the VWAP of the
Common Stock must be greater than 225% of the Conversion Price, for 20 out of
the trailing 30 trading days ending on the last trading day prior to a Forced
Conversion Notice (the “Reference Period”). The maximum number of shares of
Common Stock to be issued to the holders of the Preferred Shares subject to
Optional Early Conversion in connection with any Forced Conversion Notice Date
will be equal to, either (i) in the case that the VWAP of the Common Stock is
greater than 225% but less than 250% of the Conversion Price during the
Reference Period, the greater of 1.5 million shares of Common Stock, as adjusted
for any Common Stock splits, Common Stock dividends on Common Stock or a similar
event subsequent to the Closing Date, or 10 times the average daily trading
volume (“ADTV”) of the Common Stock during the Reference Period, or (ii) in the
case that the VWAP of the Common Shares is greater than or equal to 250% of the
Conversion Price during the Reference Period, the greater of 3.0 million shares
of Common Stock, as adjusted for any Common Stock splits, Common Stock dividends
on Common Stock or similar event subsequent to the Closing Date, or 10 times the
ADTV of the Common Stock during the Reference Period.

 

Forced Conversion Notice Date:

To convert the Preferred Shares into shares of Common Stock pursuant to the
Optional Early Conversion, the Issuer shall give written notice (a “Forced
Conversion Notice”, and the date of such notice, a “Forced Conversion Notice
Date”) to each holder of Preferred Shares stating that the Issuer elects to
force conversion of such Preferred Shares pursuant to the Optional Early
Conversion and shall state therein (i) the number of Preferred Shares to be
converted, (ii) the VWAP of the Common Stock during the Reference Period, and
(iii) the Issuer’s computation of the number of shares of Common Stock to be
received by the holder upon the Conversion Date.

 

Dividends:

Dividends will be paid quarterly on the Preferred Shares (and any PIK Preferred
Shares, hereinafter defined), which in the Company’s sole discretion and in any
combination hereof, may be paid either in the form of cash, in which case the
applicable annual rate will be equal to 9.6%, or, until the fifth anniversary of
the Closing Date, in additional Preferred Shares (“PIK Preferred Shares”) in
which case the applicable annual rate will be equal to 12.5%. All dividends will
be cumulative and all unpaid dividends will compound on a quarterly basis at the
12.5% rate.

 

Redemption:

If not converted, the Preferred Shares (including any PIK Preferred Shares) will
be redeemable upon a Liquidation Event. In the absence of a Liquidation Event,
if not converted, the Preferred Shares



--------------------------------------------------------------------------------

 

(including any PIK Preferred Shares) will be redeemable, at the option of the
Investors, in whole or in part, on or after eight (8) years from the Closing
Date, upon 30 days prior written notice to the Company by any holder of the
Preferred Shares electing to redeem.

 

Redemption Price:

Upon any redemption of Preferred Shares by the Company, as of the effective date
of the redemption, the Company will pay to each holder of Preferred Shares,
including holders of PIK Preferred Shares, the Offering Price per Preferred
Share held plus any accrued but unpaid dividends.

 

Backstop Agreement:

Investors will be entitled to customary investor rights including, but not
limited to, piggyback rights, tag along rights among the Investors party to the
backstop agreement, anti-dilution provisions and covenants pursuant to a
satisfactory backstop agreement (“Backstop Agreement”).

 

Preemptive Rights:

NGPC will have the right to participate (“Right of Participation”) in all future
public and private debt securities (excluding bank debt) or preferred equity
securities issued by the Company after the Closing Date in an amount not to
exceed $15 million.

 

Liquidation Preference:

Upon the occurrence of any of the events that customarily would entitle the
holders of preferred stock to a liquidation preference (each such event, a
“Liquidation Event”), then holders of Preferred Shares will be entitled to
receive, prior and in preference to any payment, or segregation for payment, of
any consideration to any holder of any equity security of the Company, an amount
equal to the greater of (i) the Funding Amount, plus the PIK Preferred Shares at
the Offering Price, plus any accrued but unpaid Dividends and (ii) a per share
amount equal to any liquidation distribution payable with respect to shares of
common stock. The Preferred Shares will also rank senior to all other preferred
stock and other equity securities with respect to liquidation preference and
payment of dividends. Furthermore, the holders of the Preferred Shares will vote
as a class to approve the sale or the merger of the Company or the sale of
substantially all of the Company’s assets and the approval of such transaction
will require the consent of at least 66 2/3% of the holders.

 

Board Rights:

NGPC shall be entitled to appoint one member to Issuer’s Board of Directors for
so long as NGPC holds Preferred Shares with an aggregate Offering Price of that
is greater than 30% of the aggregate Offering Price of the Preferred Shares
originally purchased, which shall be comprised of not more than nine members.
For so long as NGPC is entitled to appoint such director, approval by a seventy
percent (70%) supermajority of the Board shall be required for adoption and
approval of Issuer’s annual operating budget, including the annual capital
expenditure and general and administrative budgets.

 

Special Voting Rights Upon Default:

If NGPC has declared an event of default under the Backstop Agreement or any
other material default under the terms of the governing documents for the
Preferred Shares occurs, the Issuer’s Board of Directors will be expanded such
that NGPC and any other party to the Backstop Agreement would be entitled to
appoint such number of additional directors as necessary to constitute a
majority of



--------------------------------------------------------------------------------

 

the Board of Directors. This result may also be accomplished by the Issuer
securing the resignations of a sufficient number of existing directors. Once the
default(s) are cured or waived (in the case of default under the Backstop
Agreement), the board representation will be reduced to pre-default levels. In
the event the default continues for more than 12 months without being cured and
the parties to the Backstop Agreement have not agreed, in their sole discretion,
to a waiver of such default, the parties to the Backstop Agreement will have the
right, acting independently, to require the Company to purchase all their
outstanding Preferred Shares at the Offering Price. Furthermore, if for any
reason, the Issuer is not able to effectuate the expansion of the board and
appointment of directors contemplated, then the holders of the Preferred Shares
who are parties to the Backstop Agreement shall have the right to require that
the Issuer immediately redeem such Preferred Shares at the Redemption Price
specified above.

 

Covenants:

The Backstop Agreement shall contain covenants including a debt incurrence test
for the one year period subsequent to Closing Date, maximum leverage
(Debt/EBITDA) to be less restrictive than such test included in the extended
senior debt facility, restricted payments test, an outstanding preferred plus
debt to EBITDA test, a maximum G&A covenant and a covenant requiring the Company
to reduce its outstanding indebtedness by $5 million per year while the
Preferred is outstanding unless waived by the parties to the Backstop Agreement.
There shall be no default if the specific action which caused the default was
unanimously approved by the Company’s Board of Directors.

The Backstop Agreement will also require the approval of the parties to the
Backstop Agreement, for so long as any one of them holds Preferred Shares with
an aggregate Offering Price that is greater than 30% of the aggregate Offering
Price of the Preferred Shares originally purchased, prior to the Company
undertaking certain material actions, including the following:

 

  •  

incurrence of material debt;

 

  •  

issuance of equity securities senior or pari passu to Preferred Shares,

 

  •  

redemption or repurchases of equity securities,

 

  •  

material acquisitions, or other fundamental change transactions,

 

  •  

entering into any material transaction with a related party,

 

  •  

incurring any exploration expenses until the earlier of 8 years following the
Closing Date or the time at which the parties to the Backstop Agreement no
longer is a holder of greater than 30% of the aggregate Offering Price of the
Preferred Shares originally purchased;

 

  •  

any alteration or change in the rights, preferences or privileges of the
Preferred Stock on increase or decrease in the authorized number of shares of
Preferred Stock,

 

  •  

any amendment or waiver of any provision of the Issuer’s articles of
incorporation or bylaws that adversely affects the rights of the Preferred
Stock, or



--------------------------------------------------------------------------------

  •  

any material change in the nature of the Issuer’s business from a company
engaged in the exploration, exploitation, development and production of oil and
natural gas and related activities.

 

Conditions Precedent:

•

 

Completion of satisfactory title and environmental due diligence;

 

  •  

Execution and delivery of an extension of the Company’s senior debt facility on
terms that are acceptable to NGPC

 

  •  

Confirmation of the absence of any material adverse change in the Company and
its prospects;

 

  •  

Completion of satisfactory documentation pursuant to the Backstop Agreement
containing customary representations, warranties, conditions, covenants, and
indemnities; and

 

  •  

Adoption of a G&A budget by the Company that has been approved by the parties to
the Backstop Agreement, and the implementation of any G&A reductions required by
such G&A budget.

 

Risk Management

Issuer shall enter into a mutually acceptable commodity price risk management
program (which program may include the execution of fixed price swaps), with a
counterparty acceptable to NGPC, covering 65% of projected PDP volumes for 3
years.

 

Fees and Expenses:

There will be an Initial Payment in the amount of $250,000 payable upon
acceptance of a binding Financial Commitment Letter. In addition, the Company
will pay a Backstop Fee equal to $600,000 to NGPC on the Closing Date. The
Initial Payment will be credited against the Backstop Fee due to NGPC at
Closing. These fees are non-refundable. In the event that NGPC does not purchase
a minimum of $15,000,000 of Preferred Shares, the Company will pay NGPC an
Additional Backstop Fee of 3% of the difference between $15,000,000 and the
aggregate Offering Price of Preferred Shares actually purchased. The Company
will in all events reimburse NGPC for all expenses incurred in connection with
this transaction. Further, whether or not NGPC makes an investment in the
Company, the fees and expenses of NGPC’s counsel, including preparation of
documentation and due diligence associated with a potential investment in the
Company by NGPC, will be paid by the Company. NGPC’s counsel will draft the
Backstop Agreement and the terms of Preferred Shares in addition to performing
all legal due diligence and reviewing other documentation associated with any
potential investment in the Company by NGPC. Subsequent to the Closing Date, any
fees and expenses (including fees and expenses of counsel) incurred in
connection with any amendments to the documentation and the enforcement or
rights thereunder will be paid by the Company.

 

Confidentiality:

This Summary of Indicative Terms (this “Summary”) is not a commitment by NGPC to
provide or arrange a financing and shall not be disclosed to any person or
persons other than Management or its advisors.

 

Governing Law:

The transaction contemplated herein will be governed by the laws of the state of
New York and the parties hereto agree that proper venue would be in Harris
County, Texas. Jury trial to be waived by all parties.



--------------------------------------------------------------------------------

March 10, 2010

GeoMet, Inc.

909 Fannin

Suite 1850

Houston, TX 77002

Attention: J. Darby Sere

CONFIDENTIAL

Subject: $20,000,000 Backstop Commitment to Purchase Convertible Preferred Stock
(“Preferred Stock”)

Gentlemen:

This letter is the Confidential Payment Letter referred to in the commitment
letter from NGP Capital Resources Company (“NGPC”) to GeoMet, Inc., a Delaware
corporation (“GeoMet” or the “Issuer”) dated March 10, 2010 (the “Commitment
Letter”), setting forth NGPC’s commitment, subject to the terms and conditions
contained therein, to provide a backstop commitment (the “Backstop Commitment”)
to purchase up to $20,000,000 of Preferred Stock of GeoMet in the event that
GeoMet’s proposed rights offering of Preferred Stock to its current stockholders
(the “Rights Offering”) is not fully subscribed by such stockholders. If not
otherwise expressly defined herein, terms in this Confidential Payment Letter
shall have the meanings defined in the Commitment Letter.

As an inducement to NGPC to enter into the Commitment Letter, and as a condition
precedent to the effectiveness thereof, the Issuer agrees to pay to NGPC the
following:

 

  1. an amount equal to $250,000, payable upon acceptance of the commitment
letter (to be credited against the amounts payable under section 2 below);

 

  2. a Backstop Fee in an amount equal to $600,000, payable at the Closing;

 

  3. if NGPC does not purchase a minimum of $15,000,000 of Preferred Stock in
the Rights Offering pursuant to its Backstop Commitment, an Additional Backstop
Fee in an amount equal to 3% of the difference between $15,000,000 and the
aggregate purchase price of Preferred Stock actually purchase by NGPC, payable
at the Closing;

 

  4. all attorneys’ fees, engineering fees, consultants’ fees, other
professional fees and out of pocket costs associated with the negotiation and
documentation of the Backstop Commitment and the Backstop Agreement incurred by
NGPC, payable at the Closing, to the extent then invoiced, and thereafter as
invoiced.

The Issuer shall also pay the fees and expenses set forth in the Commitment
Letter, without set-off, deduction, recoupment or counterclaim and free and
clear of any and all taxes. The amount referred to in section 1 above shall be
paid to NGPC in immediately available funds to an account to be specified by
NGPC to you in writing. Such amounts shall be in addition to, and shall not be
credited against, any and all other fees and expenses that may be described in
any documentation relating to the Backstop Commitment or the Backstop Agreement
(except that the amount payable under section 1 above shall be credited against
the amount payable under section 2). Except as expressly set forth above, the
amounts paid under this Confidential Payment Letter shall not be refundable
under any circumstances.

This Confidential Payment Letter may not be amended or any provision hereof
waived or modified except by an instrument in writing signed by NGPC and the
Issuer.

The terms of this Confidential Payment Letter shall be governed by the internal
laws of the State of New York. This Confidential Payment Letter may be signed in
one or more counterparts and shall not be deemed



--------------------------------------------------------------------------------

GeoMet, Inc.

March 10, 2010

Page 2

 

to be superseded by any other letter or documentation, including any ultimate
loan documentation for the Backstop Commitment, unless such other letter or
documentation is executed by NGPC and the Issuer, expressly makes reference to
this Confidential Payment Letter and states that this Confidential Payment
Letter is superseded thereby.

If you are in agreement with the foregoing, please sign and return the enclosed
counterparts of this Confidential Payment Letter to us no later than 5:00 p.m.
CDT on, March 31, 2010, whereupon this Confidential Payment Letter shall become
effective and shall constitute a binding agreement between NGPC and the Issuer.

 

Sincerely, NGP CAPITAL RESOURCES COMPANY By:   /s/ R. Kelly Plato

Name:

        R. Kelly Plato

Title:

        Senior Vice President

 

Accepted and agreed this 29th day

of March 2010

ISSUER:

GeoMet, Inc.

By:   /s/ J. Darby Seré

Name:

 

J. Darby Seré

Title:

 

Chief Executive Officer